Case 2:15-cv-08830-JAK-KS Document 397-2 Filed 10/15/19 Page 1 of 1 Page ID #:9282




                                      Exhibit B

  Response to attacking documents on FRE 401, 403: These documents are relevant
  to the case at hand because they show facts of consequence that have high
  probative value. For instance,

  Exhibit 6: Declaration of Martin J. Oppenheimer: “I have been told by Mako
  Products Inc., John Dann, that Mako products believes it does not infringe on Mr.
  Grober’s patent. However, I have no way of determining independently if they are
  correct as I have no access to the inner workings of their device.” This is highly
  relevant because Oppenheimer did not do his due diligence in the investigation of
  patent infringement.

  Exhibit 9: US Court of Appeals order; shows the basis for the claim construction
  for the “payload platform” which is highly relevant to the case at hand.

  Exhibit 74: This is a document from the registrar general in the Bahamas stating
  that Jordan Klein Sr. as the president and director of Opel. This is relevant to
  prove the relationship of Klein Sr. and Opel.

  Exhibit 79: An email showing that the location of the MakoHead’s were in Florida
  after defendant stated they were in the Bahamas. This refutes testimony that the
  MakoHead’s were never imported into the US or did not reside in the U.S. and
  therefore could not have been used for infringing purposes. This is just a sample
  of the documents that show the Defendant’s objections to the stated documents
  under Rules 401 and 403 are unsubstantiated.
